240 S.W.3d 643 (2007)
Vanessa Most DURHAM, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2005-SC-001006-KB.
Supreme Court of Kentucky.
December 20, 2007.
As Modified January 7, 2008.

OPINION AND ORDER
Movant, Vanessa M. Durham, whose Bar Roster Address is 868 Markaham Lane, Louisville, Kentucky 40207 and whose KBA Member Number is 87137 moves for restoration as a member of the KBA and for practice in the Commonwealth of Kentucky.
By order of this Court entered December 1, 2005, Movant was suspended from the practice of law for failure to pay dues. Movant initially filed her Application for Restoration on December 21, 2005, and at that time paid the entire restoration fee and her past dues for fiscal year 2005-2006. However, that Application was not considered because Movant had failed to fulfill her continuing education requirements for that year. On September 10, 2007, Movant filed an Amended Application for Restoration that noted a change of address.
While suspended for non-payment of bar dues, Movant was the subject of three disciplinary complaints. Those complaints were concluded with the Opinion and Order of this Court entered August 17, 2007, whereby Movant was suspended from the practice of law for 181 days with 30 days to serve. The balance of her suspension was probated on the condition that she participate in the KYLAP program and reimburse her clients all unearned fees. Movant has complied with these conditions and the Office of Bar Counsel has no objection to Movant's automatic re-instatement pursuant to SCR 3.510(2).
Movant must also be restored from the suspension for non-payment of dues. Movant has filed an Affidavit of Compliance and has paid the costs of her disciplinary proceedings in the amount of $25. The Board of Governors has voted 14-0 to approve her Application for Restoration.
Based on the foregoing facts and recommendations, it is THEREFORE ORDERED that Movant is readmitted to the practice of law in the state of Kentucky, subject to her payment of her dues for the 2006-2007 year.
All sitting. All concur.
ENTERED: December 20, 2007.
/s/ Joseph E. Lambert
*644 Chief Justice